USDC SDNY

 

 

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED:_ 3/06/2020 _
PILAR SALES,

Plaintiff,
19-cv-11007 (LJL)
-V-

ORDER
124 STREET MARKET INC., et al.,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

A certificate of default has been issued as to each Defendant (see dkt. nos. 24-26).
ORDERED that Plaintiff shall file a Motion for Default Judgment on ECF pursuant to Federal
Rule of Civil Procedure 55(a) and Local Civil Rule 55.1 (see Attachment A to the Court’s
Individual Practices for guidance).

The Initial Pre-Trial Conference scheduled for March 18, 2020 is hereby AJOURNED
pending further order of the Court.

 

SO ORDERED.
et ME
Dated: March 6, 2020
New York, New York LEWIS J. LIMAN

United States District Judge
